—In a proceeding, inter alia, to invalidate petitions designating certain of the respondents as candidates in the Conservative Party primary election to be held on September 12, 1978, for the public offices of State Senator for the 1st and 2nd Senatorial Districts, and Member of the Assembly for the 1st, 2nd and 3rd Assembly Districts, the appeal is from a judgment of the Supreme Court, Suffolk County, dated August 18, 1978, which dismissed the proceeding. Judgment reversed, on the law and the facts, without costs or disbursements, application granted and the Board of Elections is directed to remove the names of the respondents designated as candidates from the appropriate ballots. A quorum did not exist at the Suffolk County Conservative Party Executive Committee meeting which purportedly issued authorizations pursuant to subdivision 3 of section 6-120 of the Election Law. According to the rules and regulations of the Conservative Party, the executive committee is comprised of the chairman, vice-chairman, secretary and treasurer of the county committee and nine additional members at large. A quorum would thus be seven members. At the meeting in question, eight voting members are listed as present. Of these, one Neil Green was automatically disqualified from participation because he held a salaried public office (see Rules and Regulations of the Suffolk County Committee of the New York State Conservative Party, art 3, § 4). Thus, seven votes were cast. One vote was cast by John Kaye who replaced the Huntington Town Leader, John Mulvahill. But according to the secretary of the committee, Mr. Mulvahill had not resigned and Mr. Kaye had not been elected to his position. Therefore, Mr. Kaye was not a member of the executive committee, thereby reducing the number of members present to six and invalidating the authorizations issued (see Rules and *933Regulations of the Suffolk County Committee of the New York State Conservative Party, art 3, § 3a). Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.